DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prouet et al. (US 11,099,598 B2), in view of Chillara et al. (US 10,931,290 B2).
Regarding Claim 1, Prouet et al. teaches in Figure 3 a digital loop filter in an all-digital phase-locked loop (Col. 6, lines 18-25), comprising: 
a selection circuit configured to output one of a first data signal and a second data signal as valid data (234, which selects either Loop_Filter_Coeff (TX) or Loop_Filter_Coeff (RX)); 
but does not teach the details of the digital loop filter 248.
Chillara teaches in Figure 4a
a first operation circuit configured to output a first operation signal by adding or subtracting the valid data and a first register signal (using 411; wherein the output of 411 adjusts the first register signal 412 through feedback of the PLL circuit by adding or subtracting based on the output of the selection circuit of Prouet); 
a first register circuit configured to store the first operation signal and output the first operation signal as the first register signal (using 412); 
a second operation circuit configured to output a second operation signal by adding or subtracting a value of at least one bit of the valid data and the first register signal (using 415, 416; where the output of 416 is based on 415 receiving and adjusting (adding or subtracting) based on receiving the at least one bit of the valid data from the output of the selection circuit of Prouet and receiving the first register signal 412 through the feedback of the PLL circuit); and 
a second register circuit configured to store the second operation signal and output the second operation signal as a control signal (using 418).
It would have been obvious to one of ordinary skill in the art to use the teachings of Chillara to further detail the loop filter 248 of Prouet et al. for the purpose of reducing settling time.  Chillara: Col. 2, lines 13-14.  

Regarding Claim 6, Prouet et al and Chillara, as a whole, teach all the limitations of the present invention, and further teach the digital loop filter, wherein the first operation circuit and the second operation circuit each operate as an adder or a subtractor depending on whether the first data signal or the second data signal is selected as the valid data (the increase or decrease of the frequency rate used by the first and second operation circuits of Chillara is based on the signal received from the selector in Prouet et al.).  

Regarding Claim 7, Prouet et al. and Chillara, as a whole, teach all the limitations of the present invention, and further teach the digital loop filter, wherein the first operation circuit and the second operation circuit each operate as the adder when the first data signal is selected as the valid data (Prouet et al.: Col. 7, lines 41-45, wherein in receive mode, the first and second operation circuits of Chillara updates (added) every field clock cycle), and each operate as the subtractor when the second data signal is selected as the valid data (Prouet et al.: Col. 7, lines 46-55, wherein in transmit mode, the first and second operation circuits of Chillara reduces the frequency of updates (subtracts)).  

Regarding Claim 8, Prouet at al  and Chillara, as a whole, teach all the limitations of the present invention, and further teaches the digital loop filter, wherein the at least one bit of the valid data comprises a least significant bit (where the selection signal selected by 234 of Prouet et al., comprises bits (including a least significant bit) for use with the digital loop filter of Prouet et al. and Chillara, as a whole).
Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding Claim 11, the prior art does not disclose, teach or suggest a digital loop filter in an all-digital phase-locked loop, comprising: 
a selection circuit configured to receive a first data signal and a second data signal corresponding to a phase difference between a reference signal and a feedback signal and output one of the first data signal and the second data signal as valid data;
in combination with all the other claimed limitations.
Claims 12-16 are allowed for depending from Claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the prior art does not disclose, teach or suggest the digital loop filter, wherein the selection circuit receives the first data signal and the second data signal obtained by converting a phase difference between a reference signal and a feedback signal into digital value;
in combination with all the other claimed limitations.
Claim 3 is objected to for depending from Claim 2.

Regarding Claim 4, the prior art does not disclose, teach or suggest the digital loop filter, wherein the selection circuit selects the first data signal or the second data signal as the valid data on the basis of a value of the first data signal;
in combination with all the other claimed limitations.
Claim 5 is objected to for depending from Claim 4.

Regarding Claim 9, the prior art does not disclose, teach or suggest the digital loop filter, wherein: 
the first register circuit outputs the first register signal to the first operation circuit and the second operation circuit in response to a first clock signal;
in combination with all the other claimed limitations.
Claim 10 is objected to for depending from Claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849